On Motion for Rehearing.
[10] For the first time appellant, by his motion for rehearing, urges that the complaint and information are fatally defective in this cause, because the date of the election by which prohibition was put in force in Wise county is not alleged therein. Appellant made no motion to quash either the complaint or information in the court below on that account, nor in any other way in the lower court nor in this court until his motion for rehearing raised the question. This court has fully considered this question and held against appellant in the cases of Meyer v. State, 145 S. W. 919, and Hamilton v. State, 145 S. W. 349, wherein the question was fully discussed and the authorities cited. It is unnecessary to again discuss the question.
All the other questions again presented by the motion for rehearing w.ere discussed and correctly decided against appellant in the original opinion. It is unnecessary to discuss any of the questions again.
The motion is overruled.